—Order, Supreme Court, Suffolk County (Marquette L. Floyd, J.), entered on or about February 12, 1992, which, insofar as appealed from as limited by defendant-appellant’s brief, denied defendant-appellant’s motion to dismiss the action for failure to timely serve a complaint, and granted plaintiffs’ cross motion to compel the defendant to accept their complaint, unanimously affirmed, without costs.
The IAS Court did not abuse its discretion in excusing plaintiffs’ noncompliance with CPLR 3012 (b) (see, De Vito v Marine Midland Bank, 100 AD2d 530, 531), the delay in serving the complaint being of relatively short duration and attributable in part to miscommunication between the parties’ attorneys, and plaintiffs having made a strong showing on the merits of this products liability claim (CPLR 3012 [d]). Concur —Carro, J. P., Wallach, Asch, Nardelli and Williams, JJ.